Three days after filing its complaint, BB&T held a trustee's
                  sale for the relevant property. Notably, BB&T failed to amend its
                  complaint or make any application for a deficiency judgment within six
                  months of the trustee's sale. Giordano then filed a motion to dismiss per
                  NRCP 12(b)(5), which the district court granted based on BB&T's failure
                  to comply with NRS 40.455. BB&T challenges the district court's decision,
                  arguing that anti-deficiency protections do not apply when an obligee files
                  a pre-foreclosure complaint under NRS 40.495(2) and then forecloses on
                  the property before the district court awards a judgment under NRS
                  40.495(4)(b).
                                                  DISCUSSION
                              This court reviews a district court's order granting a motion to
                  dismiss for failure to state a claim under "a rigorous, de novo standard."
                  Pack v. LaTourette, 128 Nev. , 277 P.3d 1246, 1248 (2012). In
                  reviewing the sufficiency of the claim, this court "accept[s] the plaintiff[']s
                  factual allegations as true and then determine[s] whether these
                  allegations are legally sufficient to satisfy the elements of the claim
                  asserted." Id. at , 277 P.3d at 1248.
                              Generally, NRS 40.455 requires a party seeking a deficiency
                  judgment to file an application with the court within six months after a
                  trustee's sale. In Lavi v. Branch Banking & Trust Company, we held that
                  waiver of the one-action rule does not waive anti-deficiency protections,
                  and that those protections are available upon foreclosure, even when a
                  separate action is brought under NRS 40.495(2). 1 See 130 Nev.


                        1 Giordano's   waiver of anti-deficiency protections is unenforceable.
                  See NRS 40.453.


SUPREME COURT
        OF
     NEVADA

                                                         2
(0) 1947A    ce
                      325 P.3d 1265, 1267-68 (2014). Additionally, NRS 40.495(3) specifically
                      permits a guarantor to assert the anti-deficiency protections under NRS
                      40.451 to 40.4639 when an "obligee maintains an action to foreclose or
                      otherwise enforce a mortgage or lean and the indebtedness or obligations
                      secured thereby. . . ." Although we did not directly address NRS 40.495(4)
                      in Lavi, we stated that the subsection could be harmonized with that
                      case's outcome because it "does not deny applicability of the deficiency
                      judgment defenses or the six-month deadline," but "governs the amount
                      due from the guarantor. . . ." See id. at , 325 P.3d at 1268.
                                   BB&T's failure to timely file its application for a deficiency
                      judgment with the court per NRS 40.455 was fatal. That BB&T brought
                      the action under NRS 40.495(2) does not change the outcome. Once BB&T
                      completed the foreclosure sale, Giordano was entitled to raise anti-
                      deficiency protections, including NRS 40.455, pursuant to NRS 40.495(3).
                      As Lavi clarified, the Legislature's addition of NRS 40.495(4) has no effect
                      on this analysis. Therefore, the district court did not err by granting
                      Giordano's motion to dismiss. 2




                            2 We reject BB&T's alternative assertion that it is entitled to amend
                      its complaint to comply with NRS 40.455. Despite BB&T's arguments to
                      the contrary, NRS 40.430 does not incorporate the anti-deficiency statutes
                      into its provisions, and therefore, NRS 40.435(2) is not applicable.
                      Moreover, we do not believe that equity or justice requires an alternative
                      outcome.



SUPREME COURT
        OF
     NEVADA
                                                           3
(01 1047A    ,-X2ip
              4
                               Accordingly, we ORDER the judgment of the district court
                    AFFIRMED.




                                                                               J.
                                                   Hardesty




                                                      Chsza
                                                    Cherry
                                                                               J.




                    cc: Hon. Gloria Sturman, District Judge
                         Michael H Singer, Settlement Judge
                         Sylvester & Polednak, Ltd.
                         Gordon Silver
                         Eighth District Court Clerk




SUPREME COURT
         OF
      NEVADA

                                                     4
(Cl) 1947A    te
                   tita